Lotz, J.
The appellee filed a claim against the estate of Oscar A. Simons, deceased, for services alleged to have been rendered by the appellee for the decedent in the purchase of an interest in certain real estate, situate near Cadillac, Michigan. In the circuit court there was a trial by jury, which resulted in a verdict for the appellee in the sum of $500.00.
The only error assigned in this court is the overruling of appellant’s motion for a new trial. It is insisted that the verdict is not supported by sufficient evidence and is contrary to the law.
On the trial of the cause the appellee gave evidence which tended to prove that in 1881 the decedent was a trustee for himself and others of a large amount of property at Cadillac, Michigan, in which the decedent owned a one-fourth interest and the estate of one Mitchell, owned a one-half interest; the decedent was desirous of purchasing the interest of the Mitchell estate, and he procured the appellee to make the purchase in his own name. The purchase was made in 1882, and subsequently in the same year the appellee conveyed such interest to the decedent, and the decedent promised to pay appellee for his services as soon as the Mitchell estate should be settled. The Mitchell estate was settled in the year of 1884. This claim was filed August 14,1889.
The appellant’s contention is that the demand accrued in 1882 when the services were rendered and that it is consequently barred by the six-year statute of limitations.
There was evidence that tended to show that the demand should not accrue until the settlement of the Mitchell estate and as this did not occur until 1884, the statute did not begin to run until that time. In this view of the case the claim was not barred.
The rule is that the plaintiff must produce some evi*494deuce having legal weight tending to establish every material fact essential to a recovery. If he fail to produce any evidence upon any such fact, then the verdict or finding is contrary to the law, and is not supported by sufficient evidence. This court will look into the record for the purpose of ascertaining whether or not there is any evidence upon any one of the essential facts necessary to support a recovery. If there be no evidence then there is a failure of proof and this court may so declare. Or if the proof of a defense be undisputed, and the plaintiff have a verdict, this court may declare that the verdict is contrary to the law. But if upon any material fact essential to the cause of action or defense, there is any evidence having legal -weight, or upon which there is a conflict, those are questions for the jury and trial court, and the legislature has expressly forbidden an appellate court to review them. On appeal, this court considers errors of law only, and not errors of fact. Deal v. State, 140 Ind. 354.
There was some evidence on every material issue in this case. This evidence was conflicting. We are not permitted to weigh it.
We find no reversible error in the record.
Judgment affirmed.